As filed with the Securities and Exchange Commission on June 8, 2007 1933 Act File No. 333-28697 1940 Act File No. 811-08243 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 71 [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 72 [ X ] (Check appropriate box or boxes.) Direxion Funds 33 Whitehall Street, 10th Floor New York, New York 10004 (Exact name of Registrant as Specified in Charter) (Address of Principal Executive Office) (Zip Code) Registrant’s Telephone Number, including Area Code: (646) 572-3390 Daniel D. O’Neill 33 Whitehall Street, 10th Floor New York, New York 10004 (Name and Address of Agent for Service) Copy to: Angela L. Pingel U.S. Bancorp Fund Services, LLC 615 East Michigan Milwaukee, WI 53202 It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] on June 11, 2007 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. DIREXION FUNDS CONTENTS OF REGISTRATION STATEMENT This registration document is comprised of the following: Cover Sheet Contents of Registration Statement: Prospectus and Statement of Additional Information for the for the Service Class of the Spectrum Select Alternative Fund, Spectrum Global Perspective Fund and Spectrum Equity Opportunity Fund Part C of Form N-1A Signature Page PROSPECTUS THE DIREXION FUNDS Spectrum Select Alternative Fund Spectrum Global Perspective Fund Spectrum Equity Opportunity Fund 33 Whitehall Street, 10th Floor New York, New York 10004 (800) 851-0511 SERVICE CLASS Like shares of all mutual funds, these securities have not been approved or disapproved by the Securities and Exchange Commission nor has the Securities and Exchange Commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. June 11, 2007 Table of Contents The Spectrum Funds OVERVIEW 1 ABOUT THE FUNDS 2 SPECTRUM SELECT ALTERNATIVE FUND 2 SPECTRUM GLOBAL PERSPECTIVE FUND 4 SPECTRUM EQUITY OPPORTUNITY FUND 7 PRINCIPAL RISK FACTORS 8 HISTORICAL PERFORMANCE 11 FEES AND EXPENSES OF THE FUND 15 ABOUT YOUR INVESTMENT 17 SHARE PRICES OF THE FUNDS 17 RULE 12b-1 FEES 18 HOW TO INVEST IN SERVICE CLASS SHARES OF THE FUNDS 19 HOW TO EXCHANGE SHARES OF THE FUNDS 22 HOW TO SELL SERVICE CLASS SHARES OF THE FUNDS 23 ACCOUNT AND TRANSACTION POLICIES 24 ADDITIONAL INFORMATION 27 MANAGEMENT OF THE FUNDS 27 PORTFOLIO HOLDINGS INFORMATION 28 DISTRIBUTION AND TAXES 28 MASTER/FEEDER OPTION 29 FINANCIAL HIGHLIGHTS 30 PRIVACY NOTICE (Not a part of the Prospectus) PN-1 MORE INFORMATION ON THE DIREXION FUNDS BACK COVER In deciding whether to invest in the funds described herein, you should rely on information in this Prospectus or the Statement of Additional Information (the “SAI”).The Direxion Funds (the “Trust”) has not authorized others to provide additional information.The Trust does not authorize the use of this Prospectus in any state or jurisdiction in which such offering may not legally be made. i OVERVIEW This Prospectus describes the following funds (the “Funds”): Ÿ Spectrum Select Alternative Fund; Ÿ Spectrum Global Perspective Fund; and Ÿ Spectrum Equity Opportunity Fund. Rafferty Asset Management, LLC (“Rafferty” or “Adviser”) serves as the Funds’ investment adviser and Hundredfold Advisors LLC (“Hundredfold” or “Subadvisor”) serves as the Funds’ subadviser.(Collectively, Rafferty and Hundredfold are referred to herein as “Advisers” in certain circumstances.) Each of the Funds is aggressively managed by the Subadviser, who seeks investment opportunities for each Fund to maximize a Fund’s investment returns.The Subadviser will attempt to identify changing market conditions based on its analysis of trends, relative strength and seasonal considerations and will position each Fund’s assets accordingly. The Spectrum Select Alternative Fund (formerly, the Spectrum High Yield Plus Fund) seeks a moderate total rate of return, including income and capital appreciation on an annual basis, by investing primarily in equity and fixed-income securities, either directly or indirectly in such securities or through exchange-traded funds (“ETFs”), other investment companies and derivative instruments.The Spectrum Global Perspective Fund seeks income and capital appreciation by investing in equity securities of foreign issuers either directly or indirectly through American Depositary Receipts (“ADRs”), ETFs, foreign currencies, other investment companies and derivative instruments.In addition, the Spectrum Global Perspective Fund may invest in baskets of foreign currencies.The Spectrum Equity Opportunity Fund seeks income and capital appreciation by investing either directly in securities of domestic and foreign issuers or indirectly though ADRs, ETFs, other investment companies and derivative instruments. Each Fund may alternate between “long” and “short” investments and investing in cash or cash equivalents as a temporary defensive measure.In addition, each Fund may use derivative instruments, including swaps, futures and options, which enable the Subadviser to seek leveraged exposure to target investments – meaning exposure greater than would be available by purchasing only traditional equity and fixed-income securities. The investment strategy of each Fund may result in the investment of a large portion or all of the assets of each Fund in cash or cash equivalents to provide security of principal, current income and liquidity. There is no assurance that the Funds will achieve their objectives. 1 ABOUT THE FUNDS SPECTRUM SELECT ALTERNATIVE FUND Fund Objective The Spectrum Select Alternative Fund (the “Select Alternative Fund”) seeks a moderate total rate of return (income plus capital appreciation) on an annual basis. The Select Alternative Fund’s investment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval. Portfolio Investment Strategy The Subadviser actively manages the Select Alternative Fund’s portfolio to invest in any combination of equity and fixed-income securities based on market conditions and trends and the Subadviser’s expectations and assessment of risks.(The term “Alternative” in the Fund’s name simply refers to the fact that the Subadviser may choose from among many investment alternatives.)Within these securities, the Subadviser employs an investment strategy that alternates between positions designed to profit from market trends, such as entering into “long” and “short” positions, directly or indirectly through ETFs, other investment companies and derivatives ofequity and fixed-income securities, and investing in cash or cash equivalents as a temporary defensive measure.The Subadviser seeks to take “long” positions in or purchase securities prior to or at the outset of upward trends for such securities and seeks to take “short” positions in or sell securities prior to or early in downward trends in the value of such securities.There is no limit on the amount of the Select Alternative Fund’s assets that may be invested in derivative instruments or used to cover short positions. The Subadviser’s decisionsare based on a variety of trading models and an analysisof the overall investment opportunities and risks among categories or sectors of equity and fixed-income securities or investment vehicles that represent pools of such securities, including major market indices, investment companies and ETFs.The Subadviser’s strategy does not involve fundamental research and analysis of individual securities.The Subadviser considers elements of market trends and momentum, including price actions, advance-decline lines, market highs and lows and the overall direction of market trends.The Subadviser may reposition the Select Alternative Fund’s portfolio in response to market movements in an attempt to participate in a developing trend and may attempt to anticipate market moves and initiate appropriate action in advance of actual market trends. The Subadviser will likely engage in frequent trading of the Select Alternative Fund’s securities in an attempt to position its portfolio in line with the Subadviser’s expectations for market trends.In addition, the Subadviser will employ leveraged investment techniques that allow the Select Alternative Fund to increase its exposure to the market during times when the Subadviser anticipates a strong market trend.The Subadviser also may employ hedging strategies designed to reduce volatility and risk. Although the Select Alternative Fund may invest directly in equity and fixed-income securities, it will primarily invest in such securities indirectly through securities that invest in or are a derivative of such securities, including futures contracts, options contracts, swap agreements, options on futures contracts, financial instruments consisting of interests in baskets of equity or fixed-income, ETFs and other investment companies. 2 The Select Alternative Fund’s direct investments may include the following equity and fixed-income securities in any combination that the Subadviser believes appropriate: Ÿ High-yield bonds (“Junk Bonds”); Ÿ U.S. Treasury bonds and notes; Ÿ U.S. government-sponsored enterprises; Ÿ U.S. dollar-denominated corporate obligations; Ÿ Mortgage and asset-backed securities; Ÿ Corporate bonds and notes and asset-backed securities; Ÿ Zero-coupon bonds; Ÿ Commercial paper and other money market instruments; Ÿ Fixed-income securities issued by foreign governments and companies that aredenominated in U.S. dollars or foreign currencies, some of which may be issued by governments in emerging market countries; Ÿ Common stocks; Ÿ Preferred stocks; and Ÿ Convertible securities. The Select Alternative Fund invests in fixed-income securities without any restriction on maturity or creditworthiness, which could range from government securities to Junk Bonds, which are debt securities rated below investment grade.With respect to the Select Alternative Fund’s investments in fixed-income securities, the Subadviser will lengthen and shorten the average dollar weighted maturity of the portfolio and make shifts in quality and sector distribution, according to the Subadviser’s expectations for the future course of interest rates and the then-prevailing price and yield levels in the fixed-income market.The Select Alternative Fund invests in equity securities without consideration to any specific sector or market capitalization range. Consistent with its investment strategy for temporary defensive purposes, up to 100% of the Select Alternative Fund’s assets may be invested in cash or cash equivalents.To earn income on available cash, a large portion or all of the assets of the Select Alternative Fund may be invested in high quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the Select Alternative Fund may not achieve its investment objective. The Select Alternative Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities. Risk Factors In addition to the principal risks discussed in the “Principal Risk Factors” section below, the Select Alternative Fund also is subject to the following risks: Credit Risk and Lower-Quality Debt Securities The Select Alternative Fund could lose money if the issuer of a debt security is unable to meet its financial obligations or goes bankrupt.Credit risk usually applies to most debt securities, but generally is not a factor for U.S. government obligations.The Select Alternative Fund will invest a significant portion or all of its assets in securities rated below investment grade or Junk Bonds.Junk Bonds may be sensitive to economic changes, political changes, or adverse developments specific to a company.These securities generally involve greater risk of default or price changes than other types of fixed-income securities and the Select Alternative Fund’s performance may vary significantly as a result.Therefore, an investment in the Select Alternative Fund is subject to a higher risk of loss than an investment in a fund that may not invest in lower-rated securities. 3 Interest Rate Changes Debt securities have varying levels of sensitivity to changes in interest rates.In general, the price of a debt security will fall when interest rates rise and will rise when interest rates fall.Securities with longer maturities and mortgage securities can be more sensitive to interest rate changes.In other words, the longer the maturity of a security, the greater the impact a change in interest rates could have on the security’s price.In addition, short-term and long-term interest rates do not necessarily move in the same amount or the same direction.Short-term securities tend to react to changes in short-term interest rates, and long-term securities tend to react to changes in long-term interest rates. Prepayment Risk Many types of debt securities, including mortgage securities, are subject to prepayment risk.Prepayment occurs when the issuer of a security can repay principal prior to the security’s maturity.Securities subject to prepayment can offer less potential for gains during a declining interest rate environment and similar or greater potential for loss in a rising interest rate environment.In addition, the potential impact of prepayment features on the price of a debt security can be difficult to predict and result in greater volatility. Risk of Asset-Backed Securities Payment of interest and repayment of principal may be impacted by the cash flows generated by the assets backing these securities.The value of the Select Alternative Fund’s asset-backed securities also may be affected by changes in interest rates, the availability of information concerning the interests in and structure of the pools of purchase contracts, financing leases or sales agreements that are represented by these securities, the creditworthiness of the servicing agent for the pool, the originator of the loans or receivables, or the entities that provide any supporting letters of credit, surety bonds, or other credit enhancements. SPECTRUM GLOBAL PERSPECTIVE FUND Fund Objective The Spectrum Global Perspective Fund (the “Global Fund”) seeks a high total rate of return (income from short-term trading plus capital appreciation) on an annual basis. The Global Fund’s investment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval upon notice. Portfolio Investment Strategy The Subadviser actively manages the Global Fund’s portfolio by attempting to anticipate, and respond to, trends in markets in various countries and regions around the world, including emerging markets.The Subadviser employs an investment strategy that alternates between positions designed to profit from market trends, such as entering into “long” and “short” positions in domestic and international securities, and investing in cash or cash equivalents as a temporary defensive measure.The Subadviser seeks to take “long” positions in domestic or international securities prior to or at the outset of upward trends for such securities and seeks to take “short” positions in or sell such securities prior to or early in downward trends in the value of such securities. 4 The Subadviser will consider elements of market trends and momentum, including price actions, advance-decline lines, market highs and lows and the overall direction of market trends.As a result, the Subadviser may reposition the Global Fund’s portfolio in response to market movements in an attempt to participate in a developing trend.The Subadviser also may attempt to anticipate market moves and initiate appropriate action in advance of actual market trends in order to minimize the loss of capital appreciation that would occur with a “buy and hold” investment strategy.The Subadviser will likely engage in frequent trading of the Global Fund’s securities in an attempt to position its portfolio in line with the Subadviser’s expectations for market trends.In addition, the Subadviser will employ leveraged investment techniques that allow the Global Fund to gain greater exposure to target securities. The Subadviser will analyze the overall investment opportunities and risks among issuers in various countries, regions and market sectors of foreign securities or investment vehicles that represent pools of foreign securities, such as major market indices and ETFs.The Subadviser’s strategy does not involve fundamental research and analysis of individual equity securities. Although the Global Fund may invest in domestic equity and debt securities, it will primarily invest in international equity and debt securities, including Junk Bonds.In addition, the Global Fund may invest in foreign currencies.The Global Fund will generally invest in such international equity and debt securities and foreign currencies indirectly through securities that invest in or are a derivative of international equity securities, including futures contracts, options contracts, swap agreements, options on futures contracts, financial instruments consisting of interests in baskets of international equity securities, ETFs, and other investment companies. The Global Fund may also invest directly in foreign currencies and individual foreign securities or indirectly through ADRs.The Global Fund will invest in various developed and emerging countries in Europe, the Far East, the Middle East, Africa, Australia and Latin America.In addition, the Global Fund may invest in international equity securities representing any market capitalization, investment style, market sector or industry. The Global Fund is not meant to provide diversified exposure to international securities.The Global Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities. Consistent with its investment strategy, up to 100% of the Global Fund’s assets may be invested in cash or cash equivalents.To earn income on available cash, a large portion or all of the assets of the Global Fund may be invested in high quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the Global Fund may not achieve its investment objective. Risk Factors In addition to the principal risks discussed in the “Principal Risk Factors” section below, the Global Fund also is subject to the following risks: 5 Risks of Investing in Foreign Securities Investments in foreign securities involve greater risks than investing in domestic securities.As a result, the Global Fund’s returns and net asset values may be affected to a large degree by fluctuations in currency exchange rates, political, diplomatic or economic conditions and regulatory requirements in other countries.The laws and accounting, auditing, and financial reporting standards in foreign countries typically are not as strict as they are in the U.S., and there may be less public information available about foreign companies. Risks of Investing in Emerging Markets The Global Fund may invest in issuers located in emerging markets.Investments in emerging markets instruments involve all of the risks of investing in foreign instruments; however these risks are generally heightened because emerging markets are in the initial stages of industrialization and have lower per capita income.Emerging markets are generally more volatile than the markets of developed countries with more mature economies.Emerging markets often provide significantly higher or lower rates of return than developed markets and carry significantly more risks to investors. Credit Risk and Lower-Quality Debt Securities The Global Fund could lose money if the issuer of a debt security is unable to meet its financial obligations or goes bankrupt.Credit risk usually applies to most debt securities, but generally is not a factor for U.S. government obligations.The Global Fund may invest a portion or all of its assets in securities rated below investment grade or “junk bonds.”Junk bonds may be sensitive to economic changes, political changes, or adverse developments specific to a company.These securities generally involve greater risk of default or price changes than other types of fixed-income securities and the Global Fund’s performance may vary significantly as a result.Therefore, an investment in the Global Fund is subject to a higher risk of loss of principal than an investment in a fund that may not invest in lower-rated securities. Risks of Investing in Small and Mid-Capitalization Companies Investing in the securities of small-capitalization and mid-capitalization companies involves greater risks and the possibility of greater price volatility than investing in larger capitalization and more-established companies.Investments in mid-cap companies involve less risk than investing in small-cap companies.Smaller companies may have limited operating history, product lines, and financial resources, and the securities of these companies may lack sufficient market liquidity.Mid-cap companies often have narrower markets and more limited managerial and financial resources than larger, more established companies. 6 SPECTRUM EQUITY OPPORTUNITY FUND Fund Objective The Spectrum Equity Opportunity Fund (the “Equity Fund”) seeks a high total rate of return (income from short-term trading plus capital appreciation) on an annual basis. The Equity Fund’s investment objective is not a fundamental policy and may be changed by the Trust’s Board of Trustees without shareholder approval upon notice. Portfolio Investment Strategy The Subadviser actively manages the Equity Fund’s portfolio by attempting to anticipate, and respond to, trends in equity securities.The Subadviser will employ an investment strategy that alternates between positions designed to profit from market trends, such as entering into “long” and “short” positions of equity securities, and investing in cash or cash equivalents as a temporary defensive measure.The Subadviser seeks to take “long” positions in or purchase equity securities prior to or at the outset of upward trends for such securities and seeks to take “short” positions in or sell equity securities prior to or early in downward trends in the value of such securities.When the Subadviser believes it appropriate, the Subadviser will employ leveraged investment techniques that allow the Equity Fund to gain greater exposure to its target investments. The Subadviser will consider elements of market trends and momentum, including price actions, advance-decline lines, market highs and lows and the overall direction of market trends.The Subadviser’s strategy does not involve fundamental research and analysis of individual equity securities.The Subadviser will analyze the overall investment opportunities and risks among categories or sectors of equity securities or investment vehicles that represent pools of equity securities, such as major market indices and ETFs.As a result, the Subadviser may reposition the Equity Fund’s portfolio in response to market movements in an attempt to participate in a developing trend and may attempt to anticipate market moves and initiate appropriate action in advance of actual market trends.The Subadviser will likely engage in frequent trading of the Equity Fund’s securities in an attempt to position its portfolio in line with the Subadviser’s expectations for market trends. Under normal market conditions, the Equity Fund will invest at least 80% of its net assets (plus any borrowing for investment purposes) in equity securities or derivatives of such securities.At times, for temporary defensive purposes, up to 100% of the Equity Fund’s portfolio may be invested in cash or cash equivalents.Although the Equity Fund may invest directly in equity securities, it may also invest in such securities indirectly through securities that invest in or are a derivative of equity securities, including futures contracts, options contracts, swap agreements, options on futures contracts, financial instruments consisting of interests in baskets of equity securities, ETFs and other investment companies.Equity securities include common stocks, ADRs, preferred stock, convertible stock, warrants, and rights. The Equity Fund invests in equity securities of any market capitalization, investment style, market sector or industry.The Equity Fund also may seek exposure to issuers of foreign securities. The Equity Fund is a “non-diversified” fund, meaning that a relatively high percentage of its assets may be invested in a limited number of issuers of securities. 7 Consistent with its investment strategy for temporary defensive purposes, up to 100% of the Equity Fund’s assets may be invested in cash or cash equivalents.To earn income on available cash, a large portion or all of the assets of the Equity Fund may be invested in high quality, U.S. dollar-denominated short-term obligations issued or guaranteed by the U.S. government, its agencies or instrumentalities and repurchase agreements that are fully collateralized by such obligations.As a result of investing in cash and cash equivalents, the Equity Fund may not achieve its investment objective. Risk Factors In addition to the principal risks discussed in the “Principal Risk Factors” section below, the Equity Fund also is subject to the following risks: Risks of Investing in Small Capitalization Companies Investing in the securities of small capitalization companies involves greater risks and the possibility of greater price volatility than investing in larger capitalization and more-established companies.Smaller companies may have limited operating history, product lines, and financial resources, and the securities of these companies may lack sufficient market liquidity. Risks of Investing in Foreign Securities Investments in foreign securities involve greater risks than investing in domestic securities.As a result, the Equity Fund’s returns and net asset values may be affected to a large degree by fluctuations in currency exchange rates, political, diplomatic or economic conditions and regulatory requirements in other countries.The laws and accounting, auditing, and financial reporting standards in foreign countries typically are not as strict as they are in the U.S., and there may be less public information available about foreign companies. PRINCIPAL RISK FACTORS An investment in any of the Funds entails risks.A Fund could lose money, or its performance could trail that of other investment alternatives.Neither Hundredfold nor Rafferty can guarantee that the Funds will achieve their objectives.In addition, the Funds present some risks not traditionally associated with most mutual funds.It is important that investors closely review and understand these risks before making an investment in the Funds.These and other risks are described below. Risks of the Subadviser’s Investment Strategy The Subadviser has limited previous experience advising investment companies.The principal risk of investing in a Fund is that Hundredfold’s investment strategy will not be successful.While the Subadviser seeks to take advantage of investment opportunities for a Fund that will maximize its investment returns, there is no guarantee that such opportunities will ultimately benefit a Fund.The Subadviser will aggressively change a Fund’s portfolio in response to market conditions that are unpredictable and may expose the Fund to greater market risk than other mutual funds.There is no assurance that the Subadviser’s investment strategy will enable a Fund to achieve its investment objective. 8 Risks of Aggressive Investment Techniques The Funds use investment techniques that may be considered aggressive.Risks associated with securities indices, swap agreements and futures contracts include potentially dramatic price changes (losses) in the value of the instruments and imperfect correlations between the price of the contract and the underlying security or index.These instruments may increase the volatility of a Fund and may involve a small investment of cash relative to the magnitude of the risk assumed. High Portfolio Turnover Each Fund’s aggressive investment strategy has resulted in significant portfolio turnover far in excess of a typical mutual fund.High portfolio turnover involves correspondingly greater expenses to a Fund, including brokerage commissions or dealer mark-ups and other transaction costs on the sale of securities and reinvestments in other securities.Such sales also may result in adverse tax consequences to the Fund’s shareholders.The trading costs and tax effects associated with portfolio turnover may adversely affect a Fund’s performance.See the Financial Highlights for the Funds’ portfolio turnover rates. Risks of Investing in Equity Securities Each Fund may invest in publicly issued equity securities, including common stocks.Investments in common stocks are subject to market risks that may cause their prices to fluctuate over time.Fluctuations in the value of common stocks in which a Fund invests will cause the NAV of the Fund to fluctuate. Risks of Investing in Derivatives The Funds may invest in instruments that attempt to track the price movement of stock indices.Investments in derivatives in general are subject to market risks that may cause theirprices to fluctuate over time.Investments in derivatives may not correctly correlate with the price movements of the underlying instrument.As a result, the use of derivatives may expose the Funds to additional risks that they would not be subject to if they invested directly in the securities underlying those derivatives.The use of derivatives may result in larger losses or smaller gains than otherwise would be the case. Risks of Investing in ETFs An ETF is an investment company that seeks to track the performance of an index by holding in its portfolio either the contents of the index or a representative sample of the securities in the index.ETFs are listed on national stock exchanges and are traded like stocks listed on an exchange.ETF shares potentially may trade at a discount or a premium in market price if there is a limited market in such shares.Investments in ETFs are subject to brokerage and other trading costs as the Advisers trade in and out of a fund, which could result in greater expenses to a Fund.They also are subject to investment advisory and other expenses, which a Fund would directly bear.Finally, because the value of ETF shares depends on the demand in the market, the Advisers may not be able to liquidate a Fund’s holdings at the most optimal time, adversely affecting the Fund’s performance. Risks of Investing in Other Investment Companies A Fund may invest in other investment companies, which may, in turn, invest in equities, bonds, and other financial vehicles.Investments in the securities of other investment companies may involve duplication of advisory fees and certain other expenses.By investing in another investment company, the Fund becomes a shareholder of that investment company.As a result, Fund shareholders indirectly will bear a Fund’s proportionate share of the fees and expenses paid by shareholders of the other investment company, in addition to the fees and expenses Fund shareholders directly bear in connection with the Fund’s own operations.As a shareholder, a Fund must rely on the investment company to achieve its investment objective.If the investment company fails to achieve its investment objective, the value of the Fund’s investment will decline, adversely affecting the Fund’s performance. 9 Swap Agreement Risks Each Fund may enter into swap agreements, which are two-party contracts whereby the parties agree to exchange the returns (or differentials in rates of return) earned or realized on particular predetermined investments or instruments.The risks associated with swap agreements include the risk that the counterparty to a swap agreement may default.If a counterparty defaults, a Fund’s risk of loss will consist of any payments that the Fund is entitled to receive from the counterparty under the agreement.In addition, a Fund could suffer losses with respect to a swap agreement if the Fund is unable to terminate the agreement or reduce its exposure through offsetting transactions. Leverage Risk Each Fund may employ leveraged investment techniques, including the use of financial instruments to produce leverage results as well as borrowing money for investment purposes.Use of leverage can magnify the effects of changes in the value of the Funds and makes them more volatile.The leveraged investment techniques that the Funds employ could cause investors in the Funds to lose more money in adverse environments. Risk of Shorting Securities Each Fund may, from time to time, establish short positions designed to profit from the decline in the price of particular securities, baskets of securities or indices.In general, when a Fund shorts securities, it borrows the securities from a broker and sells the borrowed securities.The Fund is obligated to deliver to the broker securities that are identical to the securities sold short and will be subject to the risk of loss, which may be significant, in the event that the market value of the securities sold short plus related transaction costs exceeds the proceeds to the Fund from the short sale.A short sale involves the theoretically unlimited risk of an increase in the market price of the security, basket of securities or index sold short which, except in the case of a short sale “against the box,” would result in a theoretically unlimited loss.As a consequence, the Fund will lose value if and when the prices of particular securities, baskets of securities or indexes rises – a result that is the opposite from traditional equity mutual funds.The holder of a short position is responsible for paying the dividends and interest accruing on the short position.Because dividends and interest accruing on a short position is an expense to a Fund, the performance of a Fund may be adversely impacted by the cost of maintaining its short positions. Risk of Non-Diversification Each Fund is non-diversified, which means that it may invest a high percentage of its assets in a limited number of securities.Since the Funds are non-diversified, their NAVs and total returns may fluctuate more or fall further in times of weaker markets than a diversified mutual fund. 10 HISTORICAL PERFORMANCE The bar chart and performance tables below provide some indication of the risks of investing in the Funds by showing how their performance has varied from year to year and comparing their performance with those of a broad measure of market performance.The information below also illustrates the risks of investing in the Funds by showing their highest and lowest quarterly returns.The Funds’ past performance (before and after taxes) is not necessarily an indication of how they will perform in the future. 11 Spectrum Select Alternative Fund Total Return for the Calendar Year Ended December 31* *Year-to-date total return as of March 31, 2007 for the Select Alternative Fund was 1.67%. Fund Highest Quarterly Return Lowest Quarterly Return Select Alternative Fund 3.44% (4th Quarter, 2006) (2.88%) (1st Quarter, 2005) Average Annual Total Returns as of December 31, 2006(1) 1 Year Since Inception Inception Date Spectrum Select Alternative Fund Return Before Taxes 8.72% 4.48% 9/1/04 Return After Taxes on Distributions(2) 6.70% 2.79% Return After Taxes on Distributions and Sale of Fund Shares(2)(3) 5.84% 2.86% Lehman Aggregate Bond Index (4) 4.33% 3.41% 9/1/04 S&P 500® Index(5) 15.79% 13.33% 9/1/04 (1) Prior to June 11, 2007, the Spectrum Alternative Fund pursued a different investment objective and had different investment strategies. (2) After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on your tax situation and may differ from those shown.Furthermore, the after-tax returns shown are not relevant to those who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts (“IRAs”). (3) The “Return After Taxes on Distributions and Sale of Fund Shares” may be higher than other return figures because when a capital loss occurs upon redemption of fund shares, a tax deduction is provided that benefits the investor. (4) The Lehman U.S. Aggregate Bond Index is an unmanaged, market value weighted index of investment grade, fixed-rate debt issues, including government, corporate, asset-backed, and mortgage-backed securities, with maturities of at least one year.The performance of the index does not reflect deductions for fees, expenses or taxes. (5) As of June 2007, the Standard & Poor’s 500® (“S&P 500®”) Index has been added as an additional measure of market performance for the equity portion of the Select Alternative Fund.S&P 500® Index is an unmanaged index of 500 U.S. stocks and gives a broad look at how 500 of the largest companies in aggregate market value have performed.The performance of the index does not reflect deductions for fees, expenses or taxes. 12 Spectrum Global Perspective Fund Total Return for the Calendar Year Ended December 31* *Year-to-date total return as of March 31, 2007 for the Global Perspective Fund was -2.84%. Fund Highest Quarterly Return Lowest Quarterly Return Global Perspective Fund 11.83% (4th Quarter, 2006) -3.33% (3rd Quarter, 2006) Average Annual Total Returns as of December 31, 2006 1 Year Since Inception Inception Date Global Perspective Fund Return Before Taxes 20.61% 21.75% 9/27/04 Return After Taxes on Distributions(1) 14.64% 17.39% Return After Taxes on Distributions and Sale of Fund Shares(1)(2) 13.44% 16.21% S&P 500®
